Title: From Thomas Jefferson to John H. James, 7 July 1820
From: Jefferson, Thomas
To: James, John H.


Sir
Monticello
July 7. 20.
I recieved last night your favor of June 13. and am sorry it is not in my power to give you any material information as to General Kosciuszko. my acquaintance with him was only during his last short visit to the US. about the year 1792. a mr. St Julien, a writer of distinction in France has been engaged, ever since the General’s death, in writing his life. he has full opportunities of being informed of all the minute circumstances of his life from his birth in Poland till he came here, of his return, his transactions as Commander in the Polish revolution till his second visit to us, of his 2d return to Europe and subsequent life. he can obtain also from Fayette and the French officers who served in America very full information probably of his transactions during our war. M. St Julien wrote to me for aid in his enquiries as to the latter article & I sent him what Genl Armstrong of N. York could give, who having been his companion while aid to Gl Gates, was best qualified to give that portion of information. I think it probable mr. St Julien’s book will appear soon if not already published. I have thought it a duty to inform you of these facts which happen to be within my knolege that you may judge for yourself how far they may interfere with your views, and I tender you the assurance of my respect.Th: Jefferson